EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
General authorization for this Examiner’s amendment was given in an interview with Nick Palmieri (Reg. No. 79,277) on 12 January 2022.
The application has been amended as follows: 
Please amend the following claims:
1. (currently amended) A stair system, comprising: 
a first landing connection system operatively connected to a first landing about a single point by to provide rotational movement in a combination of an X-direction and a Y-direction; and 
a second landing connection system operatively connected to a second landing, the second landing connection system comprising at least one secondary movement connection device configured [[for]] to provide longitudinal movement in at least one of the X-direction and the Y-direction.

3. (currently amended) The stair system of claim 1, wherein the single-point connection device includes at least one of a shaft configuration, a pin[[-type]] configuration, a nut-and-bolt configuration, a ball-and-socket configuration, a hitch[[-type]] configuration, a ball-joint-rod-end 

6. (currently amended) A stair system, comprising: 
a first landing connection system comprising: 
a single-point connection device configured [[for]] to provide rotational movement in a combination of an X-direction and a Y-direction; and 
a secondary movement connection device operatively connected with the single-point connection device and configured [[for]] to provide longitudinal movement in at least one of the X-direction and the Y-direction, 
wherein the first landing connection system is operatively connected to a first landing about a single point by the single-point connection device.

7. (currently amended) The stair system of claim 6, wherein the single-point connection device includes at least one of a shaft configuration, a pin[[-type]] configuration, a nut-and-bolt configuration, a ball-and-socket configuration, a hitch[[-type]] configuration, a ball-joint-rod-end configuration, a swivel joint configuration, or a configuration in which one or more structural shapes fit together.

10. (currently amended) A moveable stair system, comprising: 
a staircase having one or more stairs; 
a first landing connection system disposed at a first end of the staircase; and 
a second landing connection system disposed at a second end of the staircase, wherein the first end is opposite the second end, wherein the first landing connection system is operatively connected to a first landing about a single point by a single-point connection device to provide movement of the staircase in a rotational direction, wherein the movement in the rotational direction is movement in the X-direction and in the Y-direction, wherein the second landing connection system comprises a secondary movement connection device configured [[for]] to provide movement of the staircase in a longitudinal direction, and wherein the movement in the longitudinal direction includes movement in at least one of the X-direction and the Y-direction. 

12. (currently amended) The moveable stair system of claim 10, wherein the single-point connection device includes at least one of a shaft configuration, a pin[[-type]] configuration, a nut-and-bolt configuration, a ball-and-socket configuration, a hitch[[-type]] configuration, a ball-joint-rod-end configuration, a swivel joint configuration, or a configuration in which one or more structural shapes fit together.

15. (currently amended) The moveable stair system of claim 10, 

16. (currently amended) The moveable stair system of claim 10, further comprising a landing plate operatively connected to the first landing connection system and configured to cover a gap disposed between the staircase and [[a]] the first landing.

17. (currently amended) A moveable stair system, comprising: 
a staircase having one or more stairs; and 

a single-point connection device configured [[for]] to provide rotational movement in a combination of an X-direction and a Y-direction; and 
a secondary movement connection device operatively connected with the single-point connection device and configured [[for]] to provide longitudinal movement in at least one of the X-direction and the Y-direction, 
wherein the first landing connection system is operatively connected to a first landing about a single point by the single-point connection device. 

18. (currently amended) The moveable stair system of claim 17, wherein the single-point connection device includes at least one of a shaft configuration, a pin[[-type]] configuration, a nut-and-bolt configuration, a ball-and-socket configuration, a hitch[[-type]] configuration, a ball-joint-rod-end configuration, a swivel joint configuration, or a configuration in which one or more structural shapes fit together.

22. (currently amended) The moveable stair system of claim 17, further comprising a landing plate configured to cover a gap disposed between the staircase and [[a]] the first landing. 

23. (currently amended) The moveable stair system of claim 17, wherein the secondary connection device includes a second landing connection system second landing.

24. (canceled).

The following is the Examiner’s statement of reasons for allowance:
The prior art of record neither teaches nor suggests as a whole, either alone or in combination, a stair system having the combination of structural elements set forth in the independent claims, the structural cooperative relationships of elements set forth in the independent claims and the structural configuration capable of performing the functions set forth in the independent claims.  In this regard, it is the Examiner’s view, based on a totality of the record, that it would not have been obvious to modify the relevant prior art to arrive at the claimed invention, as any modification of the prior art of record that would arrive at the claimed invention would require improper hindsight.  In this instance, the preponderance of evidence lies on the side of Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY MINTZ/Primary Examiner, Art Unit 3635